Citation Nr: 1111555	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-24 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.

The Veteran testified at a Board hearing in August 2010.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for PTSD.

The Board finds that the record reflects that the Veteran has been awarded disability benefits for a psychiatric disability from the Social Security Administration (SSA).  The Veteran's August 2010 Board hearing testimony indicated that he is in receipt of SSA disability benefits for "Depression and anxiety and fear."  The Board finds that the record now shows that the Veteran has been awarded SSA benefits for the psychiatric disability that is the focus of his VA claim for service-connection benefits in this appeal.  However, there is no indication in the claims file that the RO has ever requested any of the Veteran's records in the possession of the SSA.

The Board finds that the SSA records would be relevant to the current appeal because at least part of the Veteran's SSA claim and award was based on his psychiatric disability.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

Additionally, the Veteran maintains that his PTSD is related to a personal assault he experienced while in service.  Regrettably, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  In such circumstances, a remand to the AMC/RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).  The Board finds that additional development is necessary prior to final appellate review.

The Board notes that 38 C.F.R. § 3.304(f)(4) provides that in cases of an in-service personal assault evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also M21-1MR IV.ii.1.D.14 and 15.

Finally, the Board notes that the Veteran has identified the last name of a fellow serviceman, a "Private Scott," whose death the Veteran has described as significant in the events involved in his in-service stressor.  During the August 2010 Board hearing, the Veteran suggested that he was concerned that the RO's efforts to research the event involved the incorrect name.  The Board notes that although the June 2009 supplemental statement of the case refers to the incorrect name, it does appear that the RO's actual research attempts did feature the correct name that the Veteran has reported.  However, the Board finds that further steps are warranted to develop the evidence through research of the reported death of "Private Scott."  The RO sent inquiries to the Military Police for the pertinent U.S. Army Base in Germany, concerning the reported death of "Private Scott" and seeking information concerning any other investigations concerning events associated with the Veteran's account of in-service trauma from the pertinent time.  The RO received a reply in May 2009 indicating that "[t]he records requested ... are not stored here at this location....  records may still possibly be maintained at the CRC."  Additionally, the reply indicated that "[i]f there was a Court-Martial involved there may be records kept by the Judge Advocate General."

Thus, it appears that the RO received information concerning the possible location of potentially pertinent documents that could support the Veteran's claim.  However, it does not appear that the RO acted upon the information or addressed why any further development would be futile or unnecessary in the June 2009 formal finding of a lack of information required to corroborate stressors.  The Board believes that under these circumstances, additional development or additional explanation of the cessation of development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran with notice regarding the information and evidence that is necessary to substantiate a claim for service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).

2.  The AMC/RO should take appropriate action to request and obtain all medical records and administrative decisions (not already of record) associated with any claim for SSA disability benefits.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The RO/AMC should take appropriate action, following up on the prior development efforts pursuing records associated with the reported death of 'Private Scott' or alleged sexual misconduct in the 2nd Armed Cavalry, G or H Troop, during or around the period of June through August 1964.  The RO/AMC should either take action to follow up upon the prior April 2009 attempt by requesting information from the sources suggested in the May 2009 reply from the U.S. Army, or the RO/AMC should explain in a formal finding why such additional efforts would be unnecessary or futile.

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

